Citation Nr: 0917693	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-19 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a right breast biopsy.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for right elbow 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1974 to April 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, granted 
service connection for residuals of a right breast biopsy and 
assigned an initial noncompensable rating, effective 
September 23, 2004, and denied entitlement to service 
connection for depression, a back disability, and a right 
elbow disability.  


FINDINGS OF FACT

1.  The Veteran's service-connected residual scar of a right 
breast biopsy is superficial and manifested by a complaint of 
intermittent pain; without pain on examination or limitation 
of motion and does not approximate an area of 144 square 
inches.

2.  The Veteran's current depression was incurred during 
active duty service.

3.  The Veteran does not have a chronic back disability.

4.  The Veteran does not have a chronic right elbow 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
residuals of a right breast biopsy have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.118, 
Diagnostic Codes 7802-7804 (2008).


2.  Service connection for depression is warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).

3.  Service connection for a back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

4.  Service connection for a right elbow disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
regarding service connection for depression, further 
assistance is unnecessary to aid the Veteran in 
substantiating her claim.  

In a letter issued in June 2005, subsequent to the initial 
adjudication of the claims, the RO notified the Veteran of 
the evidence needed to substantiate her claims for an 
increased rating and service connection.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that she was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the Veteran's claim for an increased rating, 
this appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated her status as a Veteran.  While 
she has not received specific information regarding the 
disability rating and effective date elements of her claims, 
as the claims are being denied no additional disability 
rating or effective date will be assigned.  Therefore, the 
Veteran is not prejudiced by the delayed notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination in May 2005 
in response to her claim for an increased rating.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Veteran has not been afforded VA examinations or medical 
opinions in response to her claims for service connection for 
back and right elbow disabilities.  , but has determined that 
no such examinations or opinions are required.  The record is 
entirely negative for any post-service evidence of a back or 
right elbow disability.  The Veteran's claim, received in 
September 2004, does not report current symptoms or when the 
claimed disabilities began.  

There are no other post-service reports of back or elbow 
symptoms.  The May 2005 VA examination for scars notes that 
she had multiple complaints but does not report back or elbow 
symptoms.  The Veteran has submitted a statement from her 
private physician noting that he had reviewed medical 
documentation of back pain (presumably in service) but 
reporting only current findings pertaining to depression.  As 
there is no competent evidence of current disability or signs 
and symptoms of a current disability, VA examinations and 
medical opinions are not required.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Increased Rating

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Evidence to be considered in the appeal of an initial 
assignment of a disability rating is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, holding that, where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the initial 
evaluation period.

Superficial scars which are painful on examination or are 
unstable (frequent loss of skin over the scar) warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Codes 7803 
and 7804 (2008).  Superficial scars that do not cause limited 
motion warrant a 10 percent evaluation if they involve an 
area or areas of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars may also be 
rated based upon the limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Service connection for residuals of a right breast biopsy was 
granted in the November 2004 rating decision on appeal.  A 
noncompensable rating was assigned effective September 23, 
2004.  

The Veteran was provided a VA examination for scars in May 
2005.  She reported undergoing a right breast mass biopsy in 
March 1973 with normal results.  She added that since then, 
she had experienced problems with the scar being tender to 
palpation with occasional sharp shooting pains occurring 
every three to four months and lasting for several seconds.  
The Veteran denied having any problems with movement of her 
shoulder and stated that the scar was not disfiguring.  

Examination of the scar showed that it measured 4.1 cm x 1.3 
cm and was located on the outer quadrant of the right breast.  
The scar was non-adherent to the underlying tissue and there 
was no tenderness to palpation.  The scar was not unstable, 
had good coverage of skin, with no inflammation, edema, or 
keloid formation.  It was entirely hyperpigmented, and felt 
very superficial.  The diagnosis was hyperpigmented scar of 
the right breast secondary to biopsy that was not tender and 
did not limit function in any way. 

While the Veteran has reported intermittent pain in the scar, 
the scar was not tender on examination.  A 10 percent rating 
for a painful superficial scar under Diagnostic Code 7804 
(2008) requires that the scar be painful on examination.  

There is no evidence that the scar is unstable, nor is there 
any evidence of limitation of motion or function resulting 
from the breast scar.  Therefore an initial compensable 
rating is not warranted under Diagnostic Codes 7803 or 7805 
(2008).    

The scar was described by the May 2005 VA examiner as 
superficial; hence a compensable rating would not be 
warranted on the basis of scars that are deep.

Finally, it is clear that the Veteran's scar does not involve 
an area approximating an area of 929 sq cm or more.  
Therefore, an increased rating is not warranted for the 
Veteran's service-connected residuals breast biopsy scar.  

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran's scar is manifested by subjective complaints not 
documented on examination or in the clinical record.  The 
scar is mildly hyperpigmented, but otherwise not symptomatic 
on examination.  The scar does not cause functional 
limitation.  Given the lack of documented symptomatology, the 
schedular criteria are adequate to evaluate the scar.

Service Connection Claims

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Depression

Service treatment records establish that the Veteran was 
treated for mild depression in December 1977.  While no 
psychiatric disease was found, the Veteran has provided a 
March 2005 letter from her private physician stating that her 
current depressive condition began while she was in the 
military and has been a recurring problem since service.  The 
physician noted that the Veteran underwent treatment for 
depression in March 1993 and March 2004 and the opinion was 
based on review of the Veteran's military and post-service 
treatment records.

The evidence establishes the presence of a current 
disability, treatment for the disability during service, and 
a nexus between the Veteran's current depression and service.  
As all the elements of service connection have been met, 
service connection is warranted for the Veteran's claimed 
depression.

Back and Right Elbow

Service treatment records show that the Veteran was treated 
for a back strain and back pain in March, July, and August 
1973.  In addition, she was diagnosed as having a probable 
right elbow strain in January 1977.  

While the record contains evidence of the claimed 
disabilities during service, the post-service medical 
evidence is entirely negative for treatment, complaints, or 
diagnoses of back or right elbow disabilities.  

To be present as a current disability, the claimed condition 
must be shown at the time of the claim, as opposed to some 
time in the distant past.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998).  The findings of back and right elbow 
strains during service in 1973 and 1977 cannot serve to 
establish the presence of current disabilities since the 
current claims were not received until September 2004.

The Veteran is competent to report current symptoms such as 
pain in her back or right elbow; however, she has not done 
so.  As discussed earlier, the Veteran has not reported 
current back or elbow symptoms at any time during the current 
appeal, or indeed since service.  Similarly there is no 
clinical evidence of back or elbow disabilities at any time 
since service.  While her private physician reported 
consideration of back pain, the only current disability he 
reported was depression.

In deciding this appeal, the Board has considered the 
doctrine of reasonable doubt.  Because the weight of the 
evidence is against a finding that the Veteran has current 
back or right elbow disabilities, such doubt does not arise.  
38 U.S.C.A. § 5107(b) (West 2002).






ORDER

Entitlement to an initial compensable rating for residuals of 
a right breast biopsy is denied.

Entitlement to service connection for depression is granted.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for right elbow disability 
is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


